DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of RCE Filing and Status of Claims
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.   
Applicant's submission filed on 05/27/2021 has been entered.
IDS filed 05/27/21 has been entered and considered.
Applicant did not amend claims. The set of claims remaining on 05/27/21 is the same that was cited by the Examiner for the Notice of Allowance mailed 09/23/20 e.g., Claims 1-8 and 17-19.

Specification
The disclosure is objected to because of the following informalities:
Paragraph 0171 of the published application states that silicon oxide and germanium oxide are metal oxides, which is incorrect, since silicon and germanium are not metals, but semiconductors.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-8 and 17-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re Claim 1: Claim 1 recites: “performing a planarization treatment to top surfaces of the metal oxide layer, the gate insulating layer, and the gate electrode”, wherein “the metal oxide layer”, “the gate insulating layer”, and “the gate electrode” were earlier cited by the claim as elements of a semiconductor device. 
The recitation is unclear, since the claim does not explain on what elements a planarization treatment is performed. Moreover, dependent claims of the application also do not explain to what elements the planarization treatment of Claim 1 is performed. 
Appropriate correction is required.
For this Office Action, the above recitation was interpreted in accordance with the specification of the application as: “performing a planarization treatment on a stack comprising an extended metal oxide layer disposed on the second part of the insulating layer, an extended gate insulating layer on the extended metal oxide layer, and a gate electrode layer on the extended gate insulating layer to top surfaces of the metal oxide layer, the gate insulating layer, and the gate electrode disposed in the groove portion
In re Claim 2: Claim 2 recites: “performing a planarization treatment to top surfaces of the second insulating layer, metal oxide layer, the gate insulating layer, and the gate electrode”, wherein “the second insulating layer”, “the metal oxide layer”, “the gate insulating layer”, and “the gate electrode” were earlier cited by the claim as elements of a semiconductor device. 
The recitation is unclear, since the claim does not explain on what elements a planarization treatment is performed. Moreover, dependent claims of the application also do not explain on what elements the planarization treatment of Claim 2 is performed as well as what is considered to be top surfaces.
Appropriate correction is required.
For this Office Action, the above recitation was interpreted in accordance with the specification of the application as: “performing a planarization treatment on a stack comprising an extended metal oxide layer disposed on the second insulating layer, an extended gate insulating layer on the extended metal oxide layer, and a gate electrode layer on the extended gate insulating layer to a top surface of the second insulating layer and to top surfaces of the metal oxide layer, the gate insulating layer, and the gate electrode disposed in the groove portion”.
In re Claims 17: Claim 17 recites: “performing a planarization treatment to top surfaces of the insulating layer, the metal oxide layer, the gate insulating layer, and the gate electrode”, wherein “the insulating layer”, “the metal oxide layer”, “the gate insulating layer”, and “the gate electrode” were earlier cited by the claim as elements of a semiconductor device. 

Appropriate correction is required.
For this Office Action, the above recitation was interpreted in accordance with the specification of the application as: “performing a planarization treatment on a stack comprising an extended metal oxide layer disposed on the insulating layer, an extended gate insulating layer on the extended metal oxide layer, and a gate electrode layer on the extended gate insulating layer to a top surface of the second insulating layer and to top surfaces of the metal oxide layer, the gate insulating layer, and the gate electrode disposed in the groove portion”.
In re Claims 3-8 and 18-19: Claims 3-8 and 18-19 are rejected under 35 U.S.C. 112(b) due to their dependency on one of dependent Claims 1, 2, or 17.

Allowable Subject Matter
Claims 1, 2, and 17, as interpreted, contain allowable subject matter.
Reason for Indicating Allowable Subject Matter
Re Claim 1: The prior art of record do not anticipate and do not render obvious such limitation of Claim 1 as: “performing a planarization treatment on a stack comprising an extended metal oxide layer disposed on the second part of the insulating layer, an extended gate insulating layer on the extended metal oxide layer, and a gate electrode layer on the extended gate insulating layer to top surfaces of the metal oxide 
Re Claim 2: The prior art of record do not anticipate and do not render obvious such limitation of Clam 2 as: “performing a planarization treatment on a stack comprising an extended metal oxide layer disposed on the second insulating layer, an extended gate insulating layer on the extended metal oxide layer, and a gate electrode layer on the extended gate insulating layer to a top surface of the second insulating layer and to top surfaces of the metal oxide layer, the gate insulating layer, and the gate electrode disposed in the groove portion”,  in combination with other limitations of the claim.
Re Clam 17: The prior art of record do not anticipate and do not render obvious such limitation of Claim 17 as: “performing a planarization treatment on a stack comprising an extended metal oxide layer disposed on the insulating layer, an extended gate insulating layer on the extended metal oxide layer, and a gate electrode layer on the extended gate insulating layer to a top surface of the second insulating layer and to top surfaces of the metal oxide layer, the gate insulating layer, and the gate electrode disposed in the groove portion”, in combination with other limitations of the claim.
Such prior art of record as Yamazaki (US 2012/0025191) teaches many limitations of Claims 1, 2, and 17, but does not teach that a portion of the groove comprises a stack of dielectric layers - he teaches only a metal oxide being a gate dielectric, but does not teach both - a metal oxide and a gate dielectric – in the groove portion. This deficiency of Yamazaki can be cured by Majhi (US 2018/0301551) or 
Although Yamazaki teaches a planarization treatment on a gate electrode layer to top surfaces of the gate electrode and the gate dielectric, Yamazaki/Majhi (or Yamazaki/Chudzik) does not teach a planarization treatment performed on a stack of electrically conductive and electrically insulating layers. This deficiency of Yamazaki/Chudzik can be cured by Jin et al. (US 2012/0168859) teaching a planarization treatment on a stack of insulating and electrically conductive layers to top surfaces of these materials disposed in a groove portion.
Yamazaki/Chudzik/Jin does not teach supplying oxygen from the insulating layer. This deficiency can be cured by Okazaki et al. (US 2013/0270549).
However, the above combination of references does not render obvious conduction of planarization to top surfaces of both dielectrics of the dielectric stack (e.g., the metal oxide layer and the gate insulating layer): Although Jin teaches the above step as described above, his planarization treatment is not conducted to a top surface of a gate electrode and to top surfaces of two dielectrics of a final structure – these elements are created in a few following steps, wherein a top surface of a gate dielectric is not leveled with a top surface of a gate electrode (as required for Claims 1, 2, and 17). Accordingly, Jin does not provide any motivation for modification of Yamazaki’ structure in relation of dispositions of top surfaces of two dielectrics and a gate electrode in the groove portion. At the same time, when a single metal oxide layer of Yamazaki is substituted with two layers (such as a metal oxide and a gate dielectric) – per Majhi, a planarization treatment for creating a structure of Yamazaki in view all the 

Conclusion
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 05/28/21